Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's submission filed on 12/11/20 has been entered.
Claims 1-30 are pending.
Applicant’s election without traverse of claims 1-10 and 18-25 in the reply filed on 12/11/20 is acknowledged.
Claims 11-17 and 26-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/20.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-7, 10 and 18-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 20180160340 A1, cited by applicant of record) in view of Kyocera (3GPP TSG RAN WG1 #80bis, R1-151466, “Channel Selection based on Enhanced UE Measurement Report”, cited by applicant of record).

Regarding claims 1 and 18, Shi discloses a method of wireless communication, comprising:
receiving, by the UE, instructions from the serving base station to measure one or more second operator neighboring cells, wherein the one or more second operator neighboring cells are each operated by at least one other network operator other than the first network operator [fig. 6 no. 610]; and
searching, by the UE, for the operator ID of each of the one or more second operator neighboring cells according to the instructions [fig. 6 no. 620].
Although Shi discloses receiving instructions, as discussed above, Shi does not explicitly disclose transmitting, by a user equipment (UE), a measurement report to a serving base station, wherein the measurement report identifies a quality and a cell identifier (ID) of one or more neighboring cells report an operator ID; and reporting, by the UE, one or more operator IDs discovered in the searching. However, these concepts are well known as disclosed by Kyocera.
In the same field of endeavor, Kyocera discloses:
transmitting, by a user equipment (UE) [fig. 1 “UE”], a measurement report to a serving base station [fig. 1 “eNB”], wherein the measurement report identifies a quality and a cell identifier (ID) of one or more neighboring cells (The UE reports the neighbor’s Cell ID and RSRP (i.e., quality) to the serving eNB [Sec. 2 par. 1]);
report an operator ID [Sec. 2 par. 1]; and
reporting, by the UE, one or more operator IDs discovered in the searching [Sec. 2 par. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi with Kyocera. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of utilizing an enhanced measurement report for channel selection [Kyocera Sec. 1].
Regarding claim 18, Shi discloses an apparatus [fig. 12 no. 1200] configured for wireless communication, the apparatus comprising: at least one processor [fig. 12 no. 1210]; and a memory [fig. 12 no. 1220] coupled to the at least one processor.

Regarding claims 2 and 19, Shi and Kyocera disclose everything claimed, as applied above.
Shi and Kyocera further disclose wherein the instructions [Shi, as discussed above] includes:
identification of a set of frequencies for the searching, wherein the set of frequencies is not associated with coverage of the first network operator (CC1 – 4 [Kyocera Sec. 2 par. 1]).

Regarding claims 3 and 20, Shi and Kyocera disclose everything claimed, as applied above.
Shi and Kyocera further disclose wherein the searching [Shi, as discussed above] includes:
reading, by the UE, system information signals transmitted by the one or more second operator neighboring cells, wherein the system information signals includes the operator ID [Shi par. 0070, Kyocera Sec. 2 par. 1].

Regarding claim 4, Shi and Kyocera disclose everything claimed, as applied above.

wherein the operator ID includes one of:
a public land mobile number (PLMN) [par. 0103];
a participating service provider (PSP) ID; or
a neutral host ID, and
wherein the system information signals includes one or more of:
remaining minimum system information (RMSI);
physical broadcast channel (PBCH);
system information block (SIB) [par. 0070];
master information block (MIB);
channel state information reference signal (CSI-RS).

Regarding claims 5 and 21, Shi and Kyocera disclose everything claimed, as applied above.
Shi further discloses wherein the reading the system information signals includes one of:
reading a payload of the system information signals for the operator ID [par. 0103];
extracting the operator ID from the system information signals, wherein the system information signals are received at the UE scrambled with the operator ID; or
reading a predetermined signal sequence of the system information signals, wherein the predetermined signal sequence corresponds to the operator ID.

Regarding claim 6, Shi and Kyocera disclose everything claimed, as applied above.
Shi further discloses wherein a form of the operator ID included in the system information signals includes one of:
a hash of the operator ID; or
a full version of the operator ID (Full version [par. 0103]).

Regarding claims 7 and 22, Shi and Kyocera disclose everything claimed, as applied above.
Shi further discloses further including:
receiving, by the UE, one or more local operator IDs from the serving base station [par. 0102, fig. 6 no. 610];
evaluating, by the UE, at least one second operator neighboring cells associated with the one or more local operator IDs for handover from the serving base station (In the case where one local operator is sent to the terminal [par. 0102]);
signaling, by the UE, initiation of termination of a current connection with the serving base station in response to a determination to handover to a second operator neighboring cell of the at least one second operator neighboring cells (Handover [par. 0102]); and
establishing, by the UE, a new connection with the second operator neighboring cell (Handover [par. 0102]).

Regarding claims 10 and 25, Shi and Kyocera disclose everything claimed, as applied above.
Shi further discloses wherein the evaluating includes:
determining a condition at the UE that influences selection by the UE to handover from the first network operator, wherein the condition includes one or more of:
a database on the UE of network operators authorized for the UE including the at least one second operator neighboring cells [par. 0111];
input from a user of the UE to handover from the first network operator;
connection information at the UE associated with the at least one second operator neighboring cells; or
operator information at the UE associated with the at least one second operator neighboring cells.

Claims 8-9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Kyocera as applied to claims 1 and 18 respectively, and further in view of So (US 20100197298 A1, cited by applicant of record).

Regarding claims 8 and 23, Shi and Kyocera disclose everything claimed, as applied above.
Although Shi and Kyocera disclose receiving instructions, as discussed above, Shi and Kyocera do not explicitly disclose transmitting, by the UE, another measurement report, wherein the another measurement report includes identification of the at least one second operator neighboring cells having one or more communication channels with signal quality above a threshold quality, wherein the receiving the one or more local operator IDs is in response to the transmitting the another measurement report. However, these concepts are well known as disclosed by So.
In the same field of endeavor, So discloses:
transmitting, by the UE, another measurement report, wherein the another measurement report includes identification of the at least one second operator neighboring cells having one or more communication channels with signal quality above a threshold quality, wherein the receiving the one or more local operator IDs is in response to the transmitting the another measurement report [par. 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kyocera with So. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of differentiating cells [So par. 0007].

claims 9 and 24, Shi and Kyocera disclose everything claimed, as applied above.
Although Shi and Kyocera disclose receiving instructions, as discussed above, Shi and Kyocera do not explicitly disclose determining, by the UE, the at least one second operator neighboring cells have a signal quality above a threshold quality; and identifying, by the UE, a location of the UE at a cell edge of the serving base station, wherein the evaluating is performed in response to a local channel quality of the current connection falling below the threshold quality. However, these concepts are well known as disclosed by So.
In the same field of endeavor, So discloses:
determining, by the UE, the at least one second operator neighboring cells have a signal quality above a threshold quality [par. 0046, 71]; and
identifying, by the UE, a location of the UE at a cell edge of the serving base station, wherein the evaluating is performed in response to a local channel quality of the current connection falling below the threshold quality (Trigger event [par. 0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kyocera with So. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of differentiating cells [So par. 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419